DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6113076 to Hancock-Bogese et al. (“Hancock-Bogese”) in view of US 6199831 to Patrick et al. (“Patrick”).
-From Claim 1: Hancock-Bogese discloses: 

    PNG
    media_image1.png
    879
    894
    media_image1.png
    Greyscale
 
Reproduced from Hancock-Bogese
a substantially animal-proof enclosure system comprising: 
(a) at least three supports (see annotated figure) that are laterally spaced apart to define a define a substantially vertical plane; 
(b) fencing material 16  that is serially attached to each of the at least three supports to span the defined substantially vertical plane to form a simple barrier that has a top edge (where 12 meets 16), a bottom edge, a front surface and a back surface; and
(c) a hood 20 having an inner surface, the hood originating from the top edge of the simple barrier, wherein an angle formed by the inner surface of the hood and the front surface of the simple barrier measures about 10 degrees to about 80 degrees (Examiner notes that hood 20 originates at the top edge, and also includes an angled inner surface at 54 that forms an angle between the hood and the front of the fence);
wherein the enclosure surrounds a power substation (Col. 1, L.17).
However, Hancock-Bogese does not disclose: at least one access portal.
Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired.
-From Claim 2: Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired. 
-From Claim 3: Hancock-Bogese does not explicitly state what material the supports are made of.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the supports out of steel, aluminum, etc. since it is well known in the fence art to use steel and/or aluminum for structural members, given their strength and availability, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 4: Hancock-Bogese does not explicitly state how tall the fence is.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fence between 7 and 9 feet, as this would be a suitably insurmountable and/or dangerous height for an animal to try to scale, and because it would have been an obvious matter of design choice to make it 7-9 feet, since such a modification would have involved a mere change in the size of a 
-From Claim 5. Hancock-Bogese discloses wherein the fencing material 16 is chosen from mesh, chain link, sheets and panels. 
-From Claim 6: the combination of Hancock-Bogese and Patrick teach a method of maintaining an animal population in an enclosure comprising placing along a perimeter of a domain the enclosure system of claim 1. 
-From Claim 7: Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired.
-From Claim 8: Hancock-Bogese discloses wherein the domain in includes a power substation (Col. 1, L. 17).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.

not secured to the top rail but is secured directly to the … chain link fence” (Remarks 4)(emphasis added).  
Examiner disagrees.  On the one hand, Applicant is correct that Hancock-Bogese was relied upon as disclosing these features.  With respect to these features, all that is required of the Hancock-Bogese hood, per the claims, is (i) that the hood have an inner surface; (ii) that the hood originate from the top edge, and (iii) that an angle formed by the inner surface of the hood and the front surface of the barrier measure between about 10-80 degrees.
As to (i), the hood 20 has an inner surface.  In fact, it has several inner surfaces, such as are shown below:

    PNG
    media_image2.png
    684
    557
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    551
    425
    media_image3.png
    Greyscale

As to (ii), the hood originates from the top edge, where 12 meets 16.  

    PNG
    media_image4.png
    550
    792
    media_image4.png
    Greyscale

The fact that the hood is not attached to the top rail 12 does not prevent the hood from “originating from” the top edge of the simple barrier.  This sentence, for example, could reasonably be said to “originate from” the end of the sentence before it, even though it is not attached to the sentence before it.
As to (iii), an angle formed by one the upper angled inner surface in the above figure and the front surface of the barrier does measure between 10 and 80 degrees.

    PNG
    media_image5.png
    684
    557
    media_image5.png
    Greyscale

Second, Applicant argues that it would not be obvious to modify Hancock-Bogese by adding an access portal as taught by Patrick.
Examiner disagrees.   As stated in the action, it would be obvious to add an access portal to barrier with an animal-resistant feature at the top in order to allow personnel to enter the area of the enclosure, when desired.  Without such an access portal, a person wishing to enter the enclosure would conceivably have to climb over the top of the fence themselves, and have to circumvent the very same obstacle that was aimed at the animals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    /DANIEL J WILEY/